DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 2 and 5, introduces “at least one cathode” and “at least one cathode.  Subsequently, at line 12, claim 1 recites “the facing cathode and anode”.  It is not clear which of the “at least one cathode” and “at least one anode” constitute the “the facing cathode and anode”.  Furthermore, at lines 13 and 14, claim 1 recites “the cathode” and “the anode.”  Again, it is not clear which of the “at least one cathode” and “at least one anode” constitute “the cathode” and “the anode”, nor it is clear whether or not “the cathode” and “the anode” are the same as or different from “the facing cathode and anode”.
Claims 2-6 are indefinite for the reasons set forth above by way of their dependence from claim 1.
The terms “the cathode” and “the anode” are used repeatedly throughout the dependent claims, at least including at lines 1 and 2 of claim 2, lines 2, 4, 6 and 8 of 
Additionally, claim 2 at lines 2 and 3, and claim 3 at lines 3 and 5, each recite “the cathode active material layer” and “the anode material layer”.  Because each of the “at least one cathode” and “at least one anode” includes its own respective active material layer, it is not clear which cathode active material layer and which anode active material layer are being described in claims 2 and 3.
Furthermore, claim 3 at lines 2 and 4 describes “the cathode current collector” and “the anode current collector”.  Because each of the “at least one cathode” and “at least one anode” includes its own respective current collector, it is not clear which cathode current collector and which anode current collector are being described in claims 2 and 3.
Claim 7, at line 15, describes “the burrs created by the cutting”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 are indefinite for the reasons set forth above by way of their dependence from claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (hereinafter “Onishi”) (U.S. Pub. No. 2012/0276437A1) in view of Miyake (JP 2001-203001A1; see English machine translation).
Regarding claims 1, 4 and 6, Onishi teaches a nonaqueous electrolyte secondary battery 1 comprising a battery case, a nonaqueous electrolyte contained in the space formed by the battery case, and an assembly of stacked electrodes in which positive electrodes 5 and negative electrodes 6 are stacked upon each other (see paragraph 19; FIGS. 1 and 2).  Each positive electrode 5 includes a current collector 52 plate and a positive electrode compound layer 51 formed on one side, or such layers formed on both sides, of the current collector 52.  The positive electrode 5 includes a body 5a and a current collector tab 5b (extended portion) protruding from the body 5a in planar view and having a width smaller than the body 5a (see paragraph 21).  Each negative electrode 6 includes a current collector 62 plate and a negative electrode material layer 61 formed on one side, or such layers on both sides, of the current collector 62. Similar to the positive electrodes 5, the negative electrodes 6 each include a body 6a and a current collector tab 6b (extended portion) protruding from the body 6a in planar view and having a width smaller than the body 6a (see paragraph 23).  	The highlighted portion C as shown in the annotated FIG. 2 below represents a region where a 

    PNG
    media_image1.png
    454
    492
    media_image1.png
    Greyscale

	Onishi is silent as to the cathode and anode having burrs, and wherein the cathode and anode are facingly positioned in an orientation such that the burrs of the cathode and the burrs of the anode do not face one another.
	Miyake teaches that the formation of burrs at an outer peripheral side of an electrode is unavoidable in the electrode manufacturing process (see paragraphs 20 and 21) and that it is advantageous to laminate a negative electrode 1 and a positive electrode 2 such that the protruding direction of the burrs existing in the negative electrode 1 is the same as the protruding direction of the burrs existing in the positive electrode 2 with respect to a main surface of the electrode (see paragraph 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned the protruding direction of any burrs in the electrodes of Onishi as taught by Miyake because Miyake teaches that when the protruding directions of the burrs are aligned when a negative electrode and a positive electrode 
	Regarding claim 2, Onishi teaches that for each positive electrode 5, the body 5a and a portion of the current collector tab 5b are covered with a pair of separators 7 made of microporous membrane of a thermoplastic resin (insulation layer) (see paragraph 28). 
	Regarding claim 3, FIG. 1 of Onishi clearly illustrates that the current collector tabs 5b of the positive electrode 5 protrude from one end of the electrode assembly, while the current collector tabs 6b of the negative electrode 6 protrude from the opposite end of the electrode assembly.  As such, they do not overlap with one another in a direction in which the cathode and the anode face.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (hereinafter “Onishi”) (U.S. Pub. No. 2012/0276437A1) in view of Miyake (JP 2001-203001A1; see English machine translation) and Legner et al. (hereinafter “Legner”) (U.S. Pub. No. 2013/0171370A1).
	Regarding claims 7, 8 and 10, Onishi teaches that the positive electrode 5 may be fabricated by applying a positive electrode compound-containing paste to one or both sides of the current collector 52, drying the resulting product and pressure-forming it (see paragraph 66).  Similarly, the negative electrode 6 may be fabricated by applying a negative electrode compound-containing paste to current collector 62, drying the resulting product and pressure-forming it (see paragraph 72).
	A plurality of positive electrodes 5 and negative electrodes 6 are stacked one on top of the other with a separator 7, made of a microporous membrane of a thermoplastic resin, covering the body 5a and a portion of the current collector tab 5b of each of the positive electrodes 5 (see paragraph 5).  

	In drawing the current collector tabs 5b towards the inner surface of the exterior case 2, a peripheral edge of the positive electrode is provided adjacent to a peripheral edge of the negative electrode, as indicated in highlighted portion C of annotated FIG. 2 below.

    PNG
    media_image1.png
    454
    492
    media_image1.png
    Greyscale

	Onishi is silent as to the cathode and anode having burrs, and facingly positioning the anode and the cathode such in an orientation such that burrs created by cutting do not face one another. 

	Similarly, Miyake teaches the preparation of a negative electrode raw fabric by applying a negative electrode slurry mixture to both sides of a strip-shaped copper foil current collector, drying the slurry, and then compression-molding the negative electrode mixture to form a negative electrode active material layer on both sides of the negative electrode (see paragraph 69).  The negative electrode raw fabric is then cut so that the protruding directions of the burrs generated at both longitudinal ends of the negative electrode current collector are the same (see paragraph 70).  
The positive electrode and the negative electrode are then laminated together with a separator such that the protruding directions of the burrs existing at both ends in the longitudinal direction of the positive electrode and the negative electrode are aligned and are substantially the same (see paragraph 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aligned the protruding direction of any burrs in the electrodes of Onishi as taught by Miyake because Miyake teaches that when the protruding directions of the burrs are aligned when a negative electrode and a positive electrode are laminated, the distance between the negative electrode burrs and the positive electrode burrs is not narrowed 
 Onishi teaches that the positive and negative electrode are cut from the raw fabric rather than punched.
Legner teaches that it is well known in the art to punch cathode elements out of a cathode strip and to punch anode elements out of an anode strip (see paragraph 29).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Onishi’s electrode cutting for Legner’s electrode punching because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  
Regarding claim 9, FIG. 1 of Onishi clearly illustrates that the current collector tabs 5b of the positive electrode 5 protrude from one end of the electrode assembly, while the current collector tabs 6b of the negative electrode 6 protrude from the opposite end of the electrode assembly.  As such, they do not overlap with one another in a direction in which the cathode and the anode face.

Allowable Subject Matter
Should the 112(b) issues discussed above be resolved, claims 5 and 11 may be considered to be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727